. 2 .

 , .




                                  E                                              GENE

                                                  0               EXAS




                                                  October         8, 1953



        Honorable           Tom       Sealy                        Opinion          No.     S- 103
        Chairman,           Board          of Regents
        University          of Texas                              Xe:      Interpretation                of appropriation
        Box     670                                                        for      Post-Graduate                 School     of
        Midland,       Texas                                               Medicine             of the        University         of
                                                                           Texas,          contained            in Section         1 of
                                                                           Article          V of Chapter             81, Acts
        Dear     Mr.    Sealy:                                             of the         53rd     Legislature,             1953.


                             you      have     requested          our    opinion          as to whether             the Board
        of Regents          of the University              of Texas           has    correctly           interpreted
        the    appropriation            for    the Post-Graduate                    School       of Medicine             of the
        University          of Texas,          contained         in Section          1 of Article             V of Chapter
        81, Acts       of the      53rd       Legislature,       1953, page 127, at page 3~13, to mean
        that expenditures              from      the     $50,000   appropriated  for the biennium  be-
        ginning       September             1, 1953,     “need      not be          replaced        by income             received
        from      tuition    fees      or     otherwise.”


                            ,A “revolving             fund”      has    been        defined       as    “a brief         expres-
        sion     of recent        coinage       which       usually       refers          to a renewable                credit
        over     a defined        period.        In simple          parlance,          it relates             usually      to a sit-
        uation      where       a banker         or    merchant          extends           credit       for     a certain        a-
        mount      which      can be paid           off from        time       to time, and then                  credit is again
        given     not to exceed             the same         amount.          It may also mean                    a fund which
        when     reduced        is replenished             by new        funds        from       specified         sources.R
        United     States      v. Butterworth-Judson                     Corporation,                  297 F. 971 (C.CA.
        2d 1924,       reversed            267 U.S. 387).


                            In Webster’s              International           Dictionary,              2nd Edition,          the
        term      “revolving          fund”     is defined        as     ‘A    contingent              fund     created      by the
        government           from      which      loans       may       be made           for    some         specific     period
        and purpose,           as for        the purchase           of wheat,          or to meet             the deficiencies
        of the railroads;             --     so called        because         the fund          ‘revolves’,         or     completes
        in the course          of time         the circuit        between           loans       and repayments.”
Hon.        Tom     Scaly,          page         2 (S-103)




                         Unless         the Legislature                          contemplated                     replenishment
of the fund appropriated,                             there        would             have         beenno           reason          for        its
use     of the         phrase           “revolving                fund”.               As         stated         by the       Court            in
G. C.       & S. F.        Ry.        Co.       v. Blum            Independent                     School          District,                 143
S.W. 353     (Tex.       Civ.        App.           1912 Error                  Ref.),           “every          word           is pre-
sumed        to have        been            intentionally                  used            for    the       purpose          of        making
clear       the legislative                 intent.”                  And,           “as     a general              rule,         in     con-
struing          statutes        words               are    to be          given            their       usual       and      or’dinary
meaning           unless        it clearly                 appears              that a           different          meaning                  was
intended.”               Fletcher               v.    Bordelon,                  56 S.W.2d 313     (Tex.          Civ.         App.
1933 Error             Ref.).


                       In addition                   to so designating                           the    “revolving            fund,”            the
Legislature              further            provided              in the above                    mentioned               Section             that,
“The        revolving           fund        established                    by the above                     item      shall        be reim-
bursed           out of tuition             and other                 fees           collected           from         physicians                    and
other       persons         enrolling                 in    post-graduate                         course’s          offered             or     spon-
sored        by the Post-Graduate                                School          of Medicine.”                       The         ‘intentions”
of    the    Legislature                seems              evident.


                       It is        our         opinion           that          any         portion          of    the      $50,600                 ex-
pended           should        be       reimbursed                    from            “tuition           and       other          fees         c&L
lected”,          that     only         such          portion              of    the        $50,,000             should      ‘be         expe,nd’-
ed     as    can       reasonably                    be    expected              to        be     reimbur’sed                from”such
tuition       and      other          fees,           and        that       such           tuition          and     other          fees         col-
lected        should        be        deposited              to       such           revolving’              fund        until         all     ex-
penditures             from         the         $50,000            have          been             reimbursed.                ’



                                                          SUMMARY


                        Any expenditures                           from   the $50,000   revolving
            fund       appropriated   to                     the     Post-Graduate    School’ of
            Medicine             of     the          University                 of    Texas,            by       Section           1
            of    Article           V      of    Chapter                81,      Acts            of    the       53rd       Leg-
            islature,           1953,           should           be     reimbursed                      from        tuition
            and     other           fees        collected,                 and        only         such       portion
            should        be      expended                  as     can          reasonably                  be     expected
            to    be     reimbursed                       from        such           tuition           and       other      fees
            collected,            which              should           be        deposited              to    such         revolv’
Hon.     Tom      Scaly,     page     3 (S-103)




          ,ing    fund     until    all   expenditures    therefrom       have
          been      reimbursed.


APPROVED:                                                   Yours      very   truly,


Willis     E. Gresham                                    JOHN   BEN     SHEPPERD
Public      Affairs        Division                         Attorney      General


Burnell        Waldrep
Reviewer


Robert      S. Trotti
First     Assistant                                                       Assistant


John     Ben     Shepperd
Attorney         General



JA:da